Citation Nr: 1542624	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  11-14 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating (or evaluation) for eczema with nodular prurigo.

2.  Entitlement to service connection for polycystic fibroid disease (also reported as fibroids) associated with infertility.

3.  Entitlement to service connection for right side paralysis.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disorder, claimed as caused by lack of care at VA following a March 2000 heart catheterization or use of radiation during VA treatment.
 
5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a stroke, claimed as caused by lack of care at VA following a March 2000 heart catheterization or use of radiation during VA treatment.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for autoimmune deficiency disorder, claimed as caused by use of radiation during VA treatment.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for polycystic fibroid disease (also reported as fibroids) associated with infertility, claimed as caused by VA treatment. 

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for scars of the face, neck, arms, hands, back, and legs, claimed as caused by lack of care by VA in the treatment of the service-connected skin disorders or from a staph infection caused by skin biopsies performed at VA in August 2010 and October 2011. 

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for status-post bilateral salpingo-oophorectomy with history of right ovary cyst, claimed as caused by VA treatment of the right ovary cyst and subsequent removal of both ovaries and fallopian tubes in February 2009.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left side paralysis, claimed as caused by a carotid endarterectomy surgery performed at VA in March 2014.

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right side paralysis, claimed as caused by a carotid endarterectomy surgery performed at VA in March 2014.

12.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or housebound status.    

13.  Entitlement to specially adapted housing or a special home adaptation grant.

14.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

16.  Entitlement to a 10 percent rating based on multiple noncompensable, service-connected disabilities.


REPRESENTATION

Veteran represented by:	P. Michael Shanley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1975 to January 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2010, September 2011, November 2013, and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  A claim for an increased rating for the service-connected skin disorder was received in May 2009.  A claim for compensation under 38 U.S.C.A. § 1151, for removal of ovaries/fallopian tubes, fibroid masses in the uterus and cervix, scars on legs, arms, chest, back, stomach, thighs, and feet, and service connection for fibroids/polycystic fibroid disorder was received in June 2009.  Claims for a TDIU and compensation under 38 U.S.C.A. § 1151, for a stroke and heart disorder, were received in July 2009.  

A claim for specially adapted housing or special home adaptation grant was received in January 2010.  A claim for automobile and adaptive equipment or for adaptive equipment only was received in February 2010.  A claim for compensation under 38 U.S.C.A. § 1151 for autoimmune deficiency disorder was received in May 2010. 

The July 2010 rating decision, in pertinent part, denied (1) an increased (compensable) disability rating for eczema, (2) a 10 percent rating based upon multiple noncompensable, service-connected disabilities, (3) service connection for polycystic fibroid disease, (4) compensation under 38 U.S.C.A. § 1151 for scars of the face, neck, arms, hands, abdomen, back, and legs, polycystic fibroid disease, autoimmune deficiency disorder, heart disorder, and stroke, (5) a TDIU, and 
(6) entitlement to automobile and adaptive equipment or adaptive equipment only.  The September 2011 rating decision denied entitlement to specially adapted housing and special home adaptation.  The November 2013 rating decision granted service connection for nodular prurigo and continued the noncompensable (0 percent) disability rating for eczema with nodular prurigo.  

A claim for special monthly compensation based on the need for regular aid and attendance of another person and compensation under 38 U.S.C.A. § 1151 for paralysis was received in April 2014.  A claim for service connection for right side paralysis was received in June 2014.  The August 2014 rating decision, in pertinent part, denied (1) service connection for right side paralysis, (2) compensation under 38 U.S.C.A. § 1151 for left and right side paralysis, (3) special monthly compensation based on the need for regular aid and attendance of another person or housebound status, and (4) specially adapted housing or a special home adaptation grant.

In February 2012, the Veteran testified at a Board hearing in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the issues on appeal for further development in June 2012.  With respect to the issues decided herein (service connection for polycystic fibroid disease and compensation under 38 U.S.C.A. § 1151 for stroke, heart disorder, and autoimmune deficiency disorder), pursuant to the remand instructions, the AOJ obtained additional private treatment records and associated them with the claims file.  In July 2013, the Veteran was afforded a VA examination to assist in determining there were any additional disabilities of autoimmune deficiency disorder, heart disorder, or residuals of a stroke that were caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment.

The Board finds that the July 2013 VA examination report was thorough and adequate and in compliance with the remand instructions; therefore, there has been substantial compliance with the prior Board remand order.  See Stegall v. West,	 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition with respect to the issues of service connection for polycystic fibroid disease and compensation under 38 U.S.C.A. § 1151 for autoimmune deficiency disorder, heart disorder, and stroke.  The remaining issues on appeal are being remanded for further development.

Additional VA treatment records have been received since the most recent supplemental statement of the case (dated in November 2013).  The VA treatment records submitted by the Veteran after November 2013 are duplicative of evidence previously associated with the claims file.  With respect to the VA treatment records dated after November 2013, in an August 2015 written statement, the Veteran waived agency of original jurisdiction (AOJ) consideration of the additional evidence.  As such, the Board may consider the evidence in the first instance.  

The issues of whether new and material evidence has been received to reopen service connection for an autoimmune disorder and residuals of a simple mastectomy of the left breast with microcalcifications, whether new and material evidence has been received to reopen compensation under 38 U.S.C.A. § 1151 for residuals of a simple mastectomy of the left breast with microcalcifications, compensation under 38 U.S.C.A. § 1151 for thyroid nodular disease, dysthymia, and posttraumatic stress disorder (PTSD), and service connection for schizophrenia, have been raised by the record, but have not been adjudicated by the AOJ.  See July 2005 written statement ("notice of disagreement") (schizophrenia), May 2010 written statement (nodular thyroid disease due to radiation from VA treatment), April 2013 written statement (dysthymia and PTSD), June 2015 written statement (claiming service connection and compensation under 38 U.S.C.A. § 1151 for the left breast disorder; asserting dermatitis is an autoimmune disorder that is directly associated with exposure to gamma radiation and chemical exposure in service).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for right side paralysis, compensation under 38 U.S.C.A. § 1151 for polycystic fibroid disease, scars of the face, neck, arms, hands, back, and legs, status-post bilateral salpingo-oophorectomy with history of right ovary cyst, left side paralysis, and right side paralysis, and entitlement to special monthly compensation based on the need for regular aid and attendance of another person or housebound status, specially adapted housing or a special home adaptation grant, automobile and adaptive equipment or for adaptive equipment only, a TDIU, and a 10 percent rating based on multiple noncompensable, service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran has currently diagnosed polycystic fibroid disease.  

2.  Polycystic fibroid disease, or an injury or disease related to fibroids, was not sustained in service.

3.  The Veteran does not have additional disabilities of a heart disorder, residuals of a stroke, or an autoimmune deficiency disorder that were caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, or proximately caused by an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for polycystic fibroid disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.	 §§ 3.102, 3.159, 3.303 (2015).  

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a claimed additional disability of a heart disorder, claimed as caused by lack of care at VA following a March 2000 heart catheterization or use of radiation during VA treatment, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

3.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a claimed additional disability of residuals of a stroke, claimed as caused by lack of care at VA following a March 2000 heart catheterization or use of radiation during VA treatment, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R.	 § 3.361 (2015).

4.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a claimed additional disability of an autoimmune deficiency disorder, claimed as caused by use of radiation during VA treatment, have not been met.  38 U.S.C.A.	 § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

In this case, the Veteran was provided notice in July and November 2009, prior to the initial adjudication of the claims in July 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  While the July and November 2009 letters did not specifically list the claims for a heart disorder and stroke as "38 U.S.C.A. § 1151" issues, the Veteran was also notified of the types of evidence needed in a claim for compensation under 38 U.S.C.A. § 1151.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, VA examination reports, articles submitted by the Veteran, a copy of the June 2012 Board hearing transcript, and lay statements.  

In a May 2011 statement, included with the substantive appeal, the Veteran stated that her service treatment records, dated 1975 through 1978, had been lost.  The Veteran suggested that the service treatment records included in the claims file were those of her spouse's daughter who has the same name as the Veteran except for a different middle name.  Copies of the Veteran's spouse's daughter's service records, identified as such by the different name on such records, are in the claims file as they apparently were sent by the representative by mistake during the pendency of a prior claim; however, copies of the Veteran's own service treatment records are also included in the claims file.  The Veteran is identified by both name and, sometimes, Social Security number in these records.  The Veteran's service treatment record includes her service entrance and separation physical examination reports, as well as treatment reports and hospitalization reports for the entire service term.  

There appear to be no gaps in the record; therefore, based on a careful review of the file, the Board sees nothing in the evidence other than a mere assertion to indicate that any of the Veteran's service treatment records are missing from the claims file.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (holding that there is a presumption of regularity under which it is presumed that government officials, to include those who are tasked with keep service treatment records in their complete form, have properly discharged their official duties).  Further, the Board has already previously determined that the Veteran's service treatment records, in their entirety, were included in the claims file at the time of its April 2005 and June 2012 decisions.

Second, VA satisfied its duty to obtain a medical opinion when required.  In disability compensation claims, VA's duty to assist includes providing a medical examination if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).  

With respect to the claims for compensation under 38 U.S.C.A. § 1151 for heart disorder, stroke, and autoimmune deficiency disorder, the Veteran was provided with a VA examination (the report of which has been associated with the claims file) in July 2013.  The Board finds that the July 2013 VA examination report, taken together with the other evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to these claims.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  

With respect to the issue of service connection for polycystic fibroid disease, no medical opinion has been obtained; however, the Board finds that a VA examination is not necessary to decide the claim because there is of record competent medical evidence to decide the issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 83.  In this case, the Veteran has been diagnosed with polycystic fibroid disease, which is an element not in dispute or in need of substantiation.  The service treatment records are absent of any complaints, findings, or treatment for problems involving fibroids or polycystic fibroid disease.  Additionally, the post-service treatment (medical) evidence shows that symptomatology related to polycystic fibroid disease manifested many years after service separation.

The Veteran contends that she was diagnosed with polycystic fibroid disease during service at the 121 Evacuation Hospital in Seoul, South Korea.  In an August 2010 notice of disagreement, the Veteran asserted that a 1999 rating decision and 2000 Board decision indicate that she had polycystic fibroid disease in September 1976 at the 121 Evacuation Hospital in Seoul, South Korea.  See also August 2010 and February 2012 written statements.  In a May 2011 statement, the Veteran contended that the Board cited in-service treatment at the 121 Evacuation Hospital for polycystic fibroid disease in a 2000 decision; therefore, the Veteran asserted that conclusive proof had been provided that she had been treated for polycystic fibroid disease during service.  (The Board finds it likely that the Veteran is in fact referring to an April 2005 Board decision because this is when the Board denied service connection for infertility and also because no Board decision related to any aspect of any appeal filed by this particular Veteran was issued prior to 2004.)   

As stated above, the service treatment records are included in the claims file and, as stated in the April 2005 and June 2012 Board decisions, there is nothing in the record that would suggest that the service treatment records are incomplete or that additional service treatment records exist.  The service treatment records contain no notation indicating diagnosis or treatment for polycystic fibroid disease or fibroids during service.  Notwithstanding the Veteran's mistaken assertion in the August 2010 and May 2011 written statements, the September 1999 rating decision and April 2005 Board decision do not contain any statements indicating that the Veteran was treated for polycystic fibroid disease during service.  Despite the Veteran's assertion that a Board decision issued in 2000 specifically found that polycystic fibroid disease was diagnosed during service, review of the claims file reflects that the earliest Board decision related to any appeal filed by the Veteran was dated in February 2004.  

Further, as will be discussed in detail below, the Board finds that the Veteran's lay history regarding treatment for polycystic fibroid disease or fibroids during service lacks credibility and is not credible evidence that the Veteran was diagnosed with polycystic fibroid disease, or otherwise had fibroids, during service.  The Veteran's lay statements throughout the record are inconsistent with the weight the other evidence of record, including the Veteran's own lay histories or complaints recorded on other occasions, and the Veteran has admitted a propensity to make intentionally inaccurate statements to VA personnel.  See e.g., August 2010 written statement.  Further, the Veteran has submitted lay statements indicating that she was treated for polycystic fibroid disease during service in September 1976; yet, the Veteran apparently told a VA doctor who wrote a May 2011 letter that she was treated for a different disorder, polycystic ovarian disease, in September 1976.  The lack of consistency in her accounts to VA employees weighs against her credibility.  

Absent some evidence of a recognizable in-service injury, disease, or event to which competent evidence could relate the current polycystic fibroid disease, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current service connection claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(d); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Considering the lack of any reference to treatment for polycystic fibroid disease, polycystic ovarian disease, or fibroids in the service treatment records, the Veteran's inconsistent statements about whether she was diagnosed with polycystic fibroid disease or polycystic ovarian disease during service or not diagnosed at all and merely had symptoms related to fibroids, and the Veteran's other inconsistent statements made throughout the appeal period, the Board finds that the Veteran's lay history regarding treatment for polycystic fibroid disease during service lacks credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

The Board finds that there is sufficient medical evidence in this case to make a decision with regard to the issue of service connection for polycystic fibroid disease on appeal.  The post-service treatment records and service treatment records associated with the claims file provide a complete picture of any treatment for fibroids, which have been diagnosed as polycystic fibroid disease.  As the Board finds that the Veteran is not a credible reporter of her lay history or symptomatology, and there is otherwise competent medical evidence to decide the issue of service connection for polycystic fibroid disease, no VA examination or opinion is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 83.

The Veteran testified at a February 2012 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of	 (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal and suggested the importance of providing evidence of an additional disability or functional limitations following the alleged negligent VA treatment.  The Veterans Law Judge also asked the Veteran to describe any in-service treatment for fibroids or polycystic fibroid disease.

The Veteran testified regarding the events pertaining to the March 2000 heart catheterization and the 2009 stroke, including her belief that if VA doctors had properly treated her heart problems at the time of the March 2000 heart catheterization she would not have had a blood clot and stroke in 2009.  The Veteran testified with regard to her belief that too much radiation during VA treatment had also caused the claimed heart disorder, stroke, and autoimmune disorder.  The Veteran testified that VA should have put her under a hematologist's care more than once for the claimed autoimmune problems.  The Veteran was provided a VA examinations in July 2013 that provide additional evidence as whether the Veteran has additional disabilities that were caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA following the heart catheterization in March 2000 or by use of radiation in VA treatment.  

With respect to the issue of service connection for polycystic fibroid disease, the Veteran testified regarding symptoms and treatment associated with fibroids during service as well as the onset of the reported symptoms.  Neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R.	 § 3.159.    

Service Connection for Polycystic Fibroid Disease

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran has been diagnosed with polycystic fibroid disease which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms or 38 C.F.R. § 3.307 for a disorder manifested to a degree of 10 percent disabling within one year from service separation do not apply.

The Veteran filed a claim for service connection for fibroids in June 2009.  The Veteran essentially contends that she developed polycystic fibroid disease during service.  See e.g., August 2009 written statement.  The Veteran contends that she was diagnosed with polycystic fibroid disease and/or cysts during service at the 121 Evacuation Hospital in Seoul, South Korea.  See November 2013 written statement.  

In May and June 2011 statements, the Veteran wrote that the Board cited the Veteran's in-service treatment at the 121 Evacuation Hospital for polycystic fibroid disease in a previous Board decision; therefore, the Veteran asserted that conclusive proof had been provided that she was treated for polycystic fibroid disease during service.  See also August 2010 written statement (Veteran contends 1999 rating decision states that she had polycystic fibroid disease during service).  Additionally, in a May 2011 letter (submitted by the Veteran), a VA doctor wrote that the Veteran recalled being diagnosed with polycystic ovary syndrome during service in September 1976 at a military facility in South Korea.  

Alternatively, the Veteran contends that these same service treatment records note abdominal pain, cyst, irregular menstrual cycles, and rash on stomach, arms, and face and that it was not possible to perform ultrasounds or many tests for polycystic fibroids or infertility during the 1970s because the equipment had not been developed.  See February 2012 written statement, February 2012 Board hearing transcript. 

Initially, the evidence of record reflects that the Veteran has repeatedly filed for service connection for infertility due to in-service exposure to ionizing radiation or herbicide agents, which has been denied.  See September 1999 rating decision, April 2005 Board decision, July 2014 rating decision.  With respect to the issue currently in appellate status before the Board, the Veteran is claiming infertility due to a claimed in-service disorder, specifically polycystic fibroid disease.  As such, the Board shall not discuss the previously denied claims for service connection for infertility based on in-service exposure to radiation or herbicide agents.  Rather, the Board will adjudicate the issue of whether the polycystic fibroid disease was incurred in or otherwise related to active service.    

The evidence of record demonstrates that the Veteran has current diagnosed polycystic fibroid disease.  See January 2013 VA treatment record (noting benign fibrocystic disease).  A December 2006 VA pelvic sonogram report notes uterine fibroids.  A December 2007 VA treatment record notes a fibroid within the uterus.  A February 2009 private treatment record notes a prior history of recurrent ovarian cysts.  A July 2011 VA treatment record notes a past medical history of polycystic ovarian syndrome.

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience an in-service injury or disease related to fibroids.  The service treatment records are absent of any complaints, findings, or treatment for problems involving the fibroids or polycystic fibroid disease, that is, the evidence shows no in-service injury or disease related to fibroids.  A September 1975 service treatment record notes treatment for a pilonidal cyst and a March 1977 service treatment record notes a diagnosis of rule out inflammatory cysts of the left breast, but no cysts associated with the uterus, ovaries, or cervix, or any notation of fibroids are made in the service treatment records.

A May 1976 service treatment notes that the Veteran reported irregular menstruation and irritating vaginal discharge for the previous three months; however, a May 1976 cytology examination report notes that the Veteran's cervix, uterus, and adnexa were clinically normal and granulocytes were negative.  The Board finds the in-service finding that the Veteran had a normal cervix and uterus is more contemporaneous to service, so is of more probative value, than the more recent assertions made by the Veteran many years after service separation and for compensation purposes.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).

With regard to the silence in the service treatment records, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  VA's General Counsel has interpreted that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A.		 § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that the veteran did not engage in combat.  Id.  In this case, the weight of the evidence is against a finding that the Veteran suffered an injury during combat.  Nor has the Veteran contended otherwise.  See VAOPGCPREC 12-99.   

In cases where this inference is not prohibited, i.e., non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

In this case, and discussed in detail above, the service treatment records appear complete in relevant part.  The service treatment records are included in the claims file and, as stated in the April 2005 and June 2012 Board decisions, there is nothing in the record that would suggest that additional service treatment records exist.  As noted above, the Veteran contends that she was treated for cysts/fibroids as a manifestation of polycystic fibroid disease during service at the 121 Evacuation Hospital in Seoul, South Korea.  See May 2011 written statement.  The service treatment records contain no notation indicating diagnosis or treatment for polycystic fibroid disease, polycystic ovarian disease, or fibroids during service.  

The Board finds that the alleged polycystic fibroid disease ordinarily would have been recorded had it occurred.  The Veteran specifically stated that she was treated for cysts and/or diagnosed with polycystic fibroid disease during service at a hospital.  The service treatment records do not indicate that the Veteran sought treatment for fibroids, was diagnosed with polycystic fibroid disease, or reported any symptoms associated with fibroids during service.  The Board finds that this diagnosis and treatment at a hospital during service would have ordinarily been recorded had it occurred.  

In the February 2012 written statement, the Veteran contends that, because a gynecological examination was not performed during the service separation physical, the benefit of the doubt should apply to the claim because of the extensive medical evidence of polycystic fibroids from 1981 to present.  At the February 2012 Board hearing, the Veteran contended that, if a gynecological examination had been conducted at service separation, it would have reflected the cysts that were previously noted during service in 1976 and 1977.  While the August 1977 service separation physical examination report does not indicate that a pelvic examination was conducted, the Board finds that there is no evidence in the service treatment records that the Veteran had symptoms, complaints, treatment, or diagnosis of fibroids or polycystic fibroid disease at any point during service.   

Next, the Board finds that the Veteran's lay history regarding treatment for polycystic fibroid disease during service lacks credibility, so is not credible evidence that the Veteran was diagnosed with polycystic fibroid disease, or otherwise had fibroids, during service.  The claims file contains many instances where the Veteran intentionally made obviously inaccurate statements so as to undermine her credibility.  For example, as noted above, in a May 2011 statement, the Veteran stated that her service treatment records had been lost, specifically stating that if the service treatment records had not been lost they would support her contention that she was diagnosed and treated for polycystic fibroid disease during service.  The Veteran's service treatment records are included in the claims file and it is clear that the Veteran is aware that her service treatment records were included in the claims file as the Board already determined the service treatment records, in their entirety, were included in the claims file in the April 2005 and June 2012 decisions.  The Veteran refers to the April 2005 Board decision in statements made in support of other claims, to include the claim for an increased rating for eczema, and enclosed pages from the April 2005 Board decision with the May 2011 substantive appeal; therefore, the Board finds that, at the very least, the Veteran is aware of the April 2005 Board decision and its contents.

Throughout the pendency of the appeal, the Veteran has submitted lay statements indicating that she was treated for polycystic fibroid disease during service in September 1976; however, the Veteran apparently told the VA doctor who wrote the May 2011 opinion that she was treated for a different disorder, polycystic ovarian disease, in September 1976.  The Veteran has also been inconsistent as to whether she was diagnosed and treated specifically for polycystic fibroid disease during service (see August 2009 and May 2011 written statements) or instead was treated for cysts, menstrual problems, and abdominal pain during service, but not actually diagnosed with polycystic fibroid disease because the medical technology in 1970 was incapable of diagnosing the disorder (see February 2012 Board hearing transcript, February 2012 written statement).  The lack of consistency in the Veteran's accounts of when she was diagnosed with the disorder, and what kind of disorder she was diagnosed with, weighs against her credibility.  

The Veteran has also admitted a proclivity for telling falsehoods to VA personnel when such was in her interested.  For example, in the July 2010 rating decision, the RO denied for compensation under 38 U.S.C.A. § 1151 for dysthymia with stress reactions (which was also denied in the June 2012 Board decision) and stated that recent VA treatment records showed no treatment for dysthymia.  Subsequently, in an August 2010 statement, the Veteran wrote that the fact that she had diagnosed mental disorders would support her avoidance of mental health providers.  The Veteran stated that, due to her diagnosed psychiatric disorders, in conversations with VA medical care providers, she would deny having depression, thoughts of suicide, or any other symptoms associated with the diagnosed disorders, so as to avoid having to deal with the medical providers.  The Veteran stated that, in doing so, she would always tell medical providers that she could control her depression, nightmares, or changes in schizophrenia.

Although, in the August 2010 written statement, the Veteran attempted to say that her mental disorders make her tell falsehoods, the Veteran has stated in writing that she will make non-credible statements regarding her symptomatology to VA personnel, to include VA medical personnel, if it suits her aims.  Moreover, in so doing, the Veteran essentially told all VA adjudicators, to include the Board, that they cannot trust anything she says to a VA examiner or employee to be accurate.

Moreover, despite the Veteran's assertion in the August 2010 and May 2011 statements, the September 1999 rating decision and April 2005 Board decision do not contain any statements indicating that the Veteran was treated for polycystic fibroid disease during service.  Despite the Veteran's assertion that a Board decision issued in 2000 specifically found that polycystic fibroid disease was diagnosed during service, review of the claims file reflects that the earliest Board decision related to any appeal filed by the Veteran was dated in February 2004.  

Based on the above, and considering the lack of any reference to treatment for polycystic fibroid disease, polycystic ovarian disease, or fibroids in the service treatment records and the extensive inconsistent and sometimes outright false statements made by the Veteran throughout the appeal period, the Board finds that the Veteran's lay accounts of in-service fibroids or polycystic fibroid disease are inconsistent with and outweighed by the other lay and medical evidence of record, so are not credible.  See Caluza, 7 Vet. App. 498 (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Further, to the extent the Veteran contends that the one instance of irregular menstruation and vaginal discharge noted in service (see May 1976 service treatment record) reflects that polycystic fibroid disease manifested during service (see February 2012 written statement), the Board does not find the Veteran competent to provide evidence of an etiological nexus between the current polycystic fibroid disease and one instance of irregular menstruation during service.   

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson,     21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex polycystic fibroid disease, a gynecological disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The etiology of the current polycystic fibroid disease is a complex medical etiological question involving internal and unseen gynecological system processes unobservable by the Veteran.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the polycystic fibroid disease and one instance of irregular menstruation in service - especially in this case where, upon contemporaneous physical examination the Veteran's uterus and cervix were noted as clinically normal. 

Next, as noted above, the Veteran submitted a May 2011 letter from a VA doctor.  In this letter, the VA doctor wrote that the Veteran had recalled being diagnosed with polycystic ovary syndrome during service in September 1976 at a military facility in South Korea.  The VA doctor indicated that the Veteran had told her that the service treatment records would corroborate the September 1976 diagnosis.  The VA doctor stated that polycystic ovarian disease was definitely associated with infertility and was more likely than not related to service; therefore, the VA doctor opined that the Veteran's infertility was more likely than not related to service, and possible chemical and radiation exposure during service.

As previously discussed, service connection for infertility as secondary to in-service exposure to radiation or herbicides has been previously denied and is not currently in appellate status before the Board; however, as the Veteran is claiming infertility due to a claimed in-service disorder, specifically polycystic fibroid disease, the Board will address other portions of the May 2011 letter, to include the conclusions. 

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In this instance, the service treatment records contain no record indicating that the Veteran was diagnosed with either polycystic fibroid disease or polycystic ovarian disease during service. The Board notes that the VA doctor who wrote the opinion relied solely on the Veteran's report of her medical history in writing the May 2011 opinion letter and, in fact, stated that the Veteran had told her that the service treatment records would corroborate the facts as reported by the Veteran. 

Again, as supported by the examples given above, the Board finds that the Veteran's lay accounts of in-service polycystic fibroid or polycystic ovarian disease are not credible, especially as to matters where the Veteran might experience a benefit by making a non-credible lay statement.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Therefore, the Board finds that the May 2011 letter, in the manner that it suggests a link between the Veteran's infertility and in-service polycystic ovary disease, is inadequate because it based solely on non-credible statements reported by the Veteran about her medical history.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later); see also Pond, 12 Vet. App. 341.  As such, the Board accords the May 2011 medical opinion, premised solely on the Veteran's non-credible statements, no probative weight.      

Finally, the Veteran also submitted articles entitled "Epidemiology, clinical manifestations, diagnosis, and natural history of uterine leiomyomas" and "Reproductive Problems" that provide general information about fibroids, polyps, and polycystic ovaries, including definitions, prevalence, epidemiology, risk factors, and clinical manifestations.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  

The articles submitted by the Veteran do not relate to any treatment, symptoms, complaints, or diagnosis for fibroids, polycystic fibroid disease, or polycystic ovarian disease in this particular Veteran's service or relate any current disability of this particular Veteran to service.  Rather these articles provide general information about these disabilities.  As such, the Board accords the articles low probative weight, and finds that they are outweighed by more specific medical opinion evidence pertaining to this Veteran.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).    

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's polycystic fibroid disease was not incurred in active service.  The Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service injury or disease related to fibroids.  As the element of in-service incurrence is not demonstrated, the claim for service connection for a polycystic fibroid disease must be denied on a direct basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Compensation under 38 U.S.C.A. § 1151 Legal Criteria

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R.            § 3.361.

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361.

Compensation under 38 U.S.C.A. § 1151 for Heart Disorder and Stroke

The contention liberally construed for the Veteran is that the heart disorder and stroke were caused by lack of care at VA for heart disorders following a March 2000 heart catheterization or use of radiation during VA treatment.  The Veteran contends that VA treatment caused damage to her heart because she was not followed by cardiology after a March 2000 heart catheterization.  See August 2009 written statement.  The Veteran contends that lack of care at VA and radiation treatments from VA over the years damaged her heart.  See e.g., May 2010, August 2010, and May 2011 written statements.  

The Veteran notes that an August 2009 VA treatment record, specifically a transesophageal echocardiogram (TEE) report, indicated a protruding atheroma in the aortic arch.  The Veteran contends that the atheroma was caused by VA's negligence in treating her heart disorder and/or from VA's use of radiation in treating her various disorders.  See February 2012 written statement, February 2012 Board hearing transcript, April 2013 written statement.

The Veteran further contends that she had a stroke in May 2009 that was caused by a protruding atheroma in the aortic arch.  The Veteran contends that, because she was not followed by cardiology for her heart disorders, the atheroma was not noted until after the stroke.  See e.g., August 2010 and May 2011 written statements.  The Veteran contends that, had the atheroma been located, the installation of a catch screen or filter could have prevented a blood clot from breaking loose and causing the stroke.  See February 2012 Board hearing transcript; February 2012, March 2014, and June 2015 written statements. 

In the June 2015 written statement, the Veteran further contended that VA failed to provide appropriate medical care prior to and after the stroke.  See also July 2009 written statement.  In support of her claim, the Veteran points to the August 2009 VA TEE report, in which a VA doctor wrote that a protruding atheroma in the aortic arch could account for any cerebrovascular accident.  Alternatively, in an August 2009 written statement, the Veteran's spouse contended that the stress of the Veteran's previous VA supervisor may have caused the Veteran's strokes.

Initially, to the extent that the Veteran contends that the claimed heart disorder or stroke was caused or aggravated by actions performed by the RO, the Board finds that the RO employees make adjudicative decisions, not medical decisions.  The RO employees do not provide VA hospital care, medical or surgical treatment, or examinations, as required for 38 C.F.R. § 1151 to be applicable to their actions; therefore, the Veteran cannot be granted compensation under 38 C.F.R. § 1151 due to any claimed additional disability purported to have been caused by the actions of RO employees, and all such assertions by the Veteran are not legally relevant, that is, do not even pertain facially to an 38 U.S.C.A. § 1151 claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that, where the law is dispositive, the claim must be denied due to a lack of legal merit).

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran has additional disabilities of a heart disorder or stroke due lack of care at VA for heart disorders following a March 2000 heart catheterization or use of radiation during VA treatment.  

March 2000 VA treatment records note that, based on a history of chest pain and an abnormal nuclear stress test with anterior wall ischemia, the Veteran underwent a catheterization that showed insignificant coronary artery disease and normal left ventricular function.  The VA treatment records note that the Veteran's chest pain was most likely noncardiac in nature.  The treatment records note that aggressive treatment for the Veteran's coronary artery risk factors should be undertaken such as better control for hyperlipidemia and strong encouragement to quit smoking.  The VA treatment records note that the Veteran did not need a follow up in the cardiology clinic at that time.  

A March 2001 VA treatment record notes that the Veteran had a history of atypical chest pain and a positive stress test, but a heart catheterization performed one year prior showed 30 percent left anterior descending (LAD) coronary artery lesion and the Veteran was discharged from the cardiology clinic with medical management.  The VA treatment record notes that a myocardial infarction had been ruled out as a cause for the chest pain and no EKG changes were noted.

An April 2001 VA treatment record notes that, upon follow up for, a myocardial infarction was ruled out and the VA doctor suspected coronary spasm.  An August 2001 VA treatment record notes that the Veteran reported atypical chest pain, was known to have insignificant coronary artery disease on angiogram in March 2000, and acute myocardial infarction had been ruled out a number of times.  The VA treatment record notes an assessment of atypical chest pain more likely a dysmotility disorder of the esophagus.  A November 2004 VA treatment record notes that the Veteran reported intermittent chest pain that seemed to be associated with anxiety.  The treatment record notes that the cardiology department assessed this to be noncardiac chest pain.

In 2009, the Veteran had a cerebrovascular accident (CVA) with resultant left-sided weakness.  A June 2009 private treatment record notes that the Veteran had a series of mini strokes beginning in May 2009.  June 2009 private treatment records note that the Veteran reported left-sided weakness.  A CT scan of the brain showed no acute intracranial lesions or evidence of acute intracranial hemorrhage or territorial infarction.  The private doctor noted that he could not explain the Veteran's symptomatology and rendered a diagnosis of rule out transient ischemic attack (TIA) or stroke.  

In an October 2009 VA treatment record, a VA doctor, having reviewed the record and examined the Veteran, assessed that the Veteran had experienced a stroke causing a left hemiparesis.  The VA doctor noted that hemiparesis with face, arm, and leg equally affected suggested lacunar infarct in the right internal capsule or basis pontis.  Based on the examination, to include an MRI report, the VA doctor opined that the cause of the stroke was likely a lacunar infraction caused by occlusion of a small penetrating vessel rendered stenotic by lipohyalinosis due to chronic hypertension.  The VA doctor stated that the aortic arch atheroma being from an embolic source would not square with the presentation.

A January 2013 VA treatment record notes that the Veteran had a stroke in 2009, was evaluated at a private hospital, and was diagnosed with CVA with residual left-sided hemiparesis of the face, arm, and leg.  The treatment record notes that the Veteran was seen by the neurology clinic in October 2009 and it was thought she might have had a lacunar infarct.  The treatment record notes that, since imagining studies in October 2009 did not reveal an acute infarct, it is likely that the Veteran's symptoms are vascular or cardiac in nature.

The July 2013 VA examination report notes diagnoses of coronary artery disease and vascular disease of lacunar infarct.  The VA examiner, following review of the claims file and physical examination of the Veteran, opined that the coronary artery disease was related to smoking, hypertension, and hyperlipidemia.  The VA examiner noted the August 2009 TEE study and October 2009 VA neurology record and opined that the Veteran's coronary artery disease and vascular disease with atheroma are related to atherosclerosis from essential hypertension, hyperlipidemia, and smoking and were not caused by any fault on the medical facility or healthcare providers treating the Veteran.  The VA examiner opined that the atheroma was not caused by the cardiac catheterization or claimed radiation exposure and, as such, is not a risk or a result from the care provided.  The VA examiner opined that there was no evidence of failure to timely diagnosis or treat the Veteran's heart disorders and there was no injury caused by VA care or treatment.

The July 2013 VA examiner further noted that the atheroma was deemed not to be the embolic source of the Veteran's 2009 stroke and opined that the atheroma was an incidental finding that did not cause disability at that time and was not caused by any procedure performed in the course of the Veteran's care.  The VA examiner opined that the Veteran's stroke was not caused by any carelessness, negligence or lack of skill, error in judgement, or similar instance of fault nor was there any evidence of a failure to properly treat the disorders.  The VA examiner opined that the heart disorder and stroke were related to the natural history of the Veteran's atherosclerosis from hypertension, hyperlipidemia, and smoking.  

The July 2013 VA examiner reviewed the claims file, examined the Veteran, and there is no indication that the examiner was not fully aware of the March 2000 heart catheterization, 2009 CVA, and treatment for the heart disorders or stroke or that the examiner misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion and had sufficient facts and data on which to base the conclusion.  The examination opinion contained reasons and bases supporting the examiner's opinion that the Veteran did not have additional disabilities due to the March 2000 heart catheterization, VA treatment, or hospital radiation exposure and that the coronary artery disease and lacunar infarction were not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care.  As such, the Board finds the July 2013 VA medical opinion highly probative.      

In the absence of additional disability proximately caused by VA medical treatment, the matter of alleged VA negligence is not reached.  That is, in the absence of current disabilities which are demonstrated to be the result of VA medical care, the question of fault with regard to such medical care is not required to be addressed.  Similarly, in the absence of additional disability due to VA medical treatment, the matters of (un)foreseeability, or whether the Veteran was provided informed consent for this treatment also need not be discussed.  See 38 U.S.C.A. § 1151.

For the reasons discussed above, the Board finds that a weight of the evidence is against the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disabilities of a heart disorder and stroke, claimed as caused by lack of care at VA following a March 2000 heart catheterization or use of radiation during VA treatment.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims for compensation under 38 U.S.C.A. § 1151 for a heart disorder and stroke must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Compensation under 38 U.S.C.A. § 1151 for an Autoimmune Deficiency Disorder

The Veteran is claiming compensation for an immunosuppressive disorder under 38 U.S.C.A. § 1151, manifested by skin disorders and an elevated white blood cell count.  In an August 2010 written statement, the Veteran indicated that she had not been able to see a specialist in immunology at the VA Medical Center (VAMC) because it seldom employed one and, when they did, the waiting list to be seen by the immunologist was lengthy.  The Veteran stated that her elevated white blood cell count had been unresponsive to VA treatment and that her recurrent shingles indicated that she had an autoimmune deficiency disorder.  See May 2010, February 2012, April 2013 written statements.  In a May 2011 written statement, the Veteran contended that eczema, dermatitis/prurigo simplex, and singles are triggered when the immune system is not working correctly.    

At the February 2012 Board hearing, the Veteran testified that, if VA had put her under a hematologist's care on more than one occasion, then she may have been put on a drug regimen that would have lessened the outbreaks of the autoimmune disorders.  The Veteran further indicated that she might have contracted an autoimmune deficiency disorder related to hospital radiation.  See May 2010 written statement. 

In an April 2013, the Veteran contended that the RO and VA personnel had aggravated her medical disorders to include shingles and autoimmune disorders.  See also February 2012 written statement (contending that most of the claimed autoimmune deficiency disorders are stress aggravated with the RO causing the Veteran additional stress).

Initially, to the extent that the Veteran contends that the claimed autoimmune deficiency disorder was aggravated by actions performed by the RO, the Board finds that the RO employees make adjudicative decisions, not medical decisions.  The RO employees do not provide VA hospital care, medical or surgical treatment, or examinations, as required for 38 C.F.R. § 1151 to be applicable to their actions; therefore, the Veteran cannot be granted compensation under 38 C.F.R. § 1151 due to any claimed additional disability purported to have been caused by the actions of RO employees, and all such assertions by the Veteran are not legally relevant, that is, do not even pertain facially to an 38 U.S.C.A. § 1151 claim.  See Sabonis v. Brown, 6 Vet. App. at 430.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran has additional disabilities of an autoimmune deficiency disorder due to the provision of VA hospital care, medical or surgical treatment, or examination furnished.  The VA treatment records, dating back to February 2003, indicate occasional treatment for herpes zoster (shingles).  Moreover, the Veteran's white blood cell count has occasionally been noted to be elevated, but never due to an autoimmune deficiency disorder.  An October 2009 VA treatment record notes that Coumadin therapy for the lupus anticoagulant was contemplated, but the Veteran did not demonstrate any lupus manifestations.  

In an August 2010 VA treatment record, a VA doctor, in evaluating the results of a skin biopsy, diagnosed rule out lupus related dermatitis.  In a July 2010 letter, Dr. F.D. noted that the Veteran has a presumptive diagnosis of lupus erythematosus that had not been confirmed, but that the Veteran did have some symptoms consistent with the disorder.  An October 2011 VA treatment record notes that serologies for autoimmune disease would be requested, but clinically the Veteran did not have much to suggest lupus or vasculitis.  In a November 2011 VA treatment record, a VA doctor, in evaluating another skin biopsy, included operative findings of rule out vasculitis and rule out dermatitis related to lupus and post-operative findings of rule out vasculitis.

A June 2012 VA treatment record notes that serologies (taken in October 2011) for autoimmune disease were negative.  A January 2013 VA treatment record noted that a coagulation work up was negative except for low level lupus anticoagulant.  July 2013 VA treatment record notes that serologies (taken in June 2012) for autoimmune disease were negative and it seemed unlikely that the Veteran had defined autoimmune disease.  A November 2013 VA treatment record notes a diagnosis of chronic leukocytosis (an increase in the number of white cells in the blood).

The July 2013 VA examiner, following review of the claims file and physical examination of the Veteran, opined that the Veteran did not have a diagnosed autoimmune disorder.  The VA examiner noted that the June 2012 serologies for autoimmune disease were negative and the findings by the reviewing VA doctor that it seemed unlikely that the Veteran had a defined autoimmune disease.  The VA examiner opined that, in the absence of a diagnosis from treating healthcare providers of an autoimmune disorder, no autoimmune diagnosis could be rendered.

The July 2013 VA examiner reviewed the claims file and there is no indication that the examiner was not fully aware of the previously diagnoses of rule out vasculitis and rule out dermatitis related to lupus.  Moreover, the examiner had the requisite medical expertise to render a medical opinion and had sufficient facts and data on which to base the conclusion.  The examination opinion contained reasons and bases supporting the examiner's opinion that the Veteran did not have a current diagnosed autoimmune disorder.  As such, the Board finds the July 2013 VA medical opinion highly probative.

Finally, the Veteran submitted an article entitled "Shingles" that provides general information with regard to the definition, description, causes, symptoms, treatment, and prognosis.  The article states that "an immunocompromised patient usually has a more severe course [of shingles] that is frequently prolonged for weeks to months."  The article does not indicate that shingles, in itself, is an autoimmune deficiency disorder, rather it only states that immunocompromised individuals may experience more severe shingles occurrences.  The issue of whether the Veteran has previously been diagnosed with shingles is not in dispute; however, this article does not support a finding that the Veteran in this particular case has a current autoimmune deficiency disorder.  As such, the Board accords the articles low probative weight and finds it outweighed by the other evidence pertaining to this specific Veteran associated with the claims file.   

In the absence of additional disability proximately caused by VA medical treatment, the matter of alleged VA negligence is not reached.  That is, in the absence of current disabilities which are demonstrated to be the result of VA medical care, the question of fault with regard to such medical care is not required to be addressed.  Similarly, in the absence of additional disability due to VA medical treatment, the matters of (un)foreseeability, or whether the Veteran was provided informed consent for this treatment also need not be discussed.  See 38 U.S.C.A. § 1151.

For the reasons discussed above, the Board finds that the weight of the evidence is against the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disabilities of an autoimmune deficiency disorder, claimed as caused by VA radiation treatment.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim for compensation under 38 U.S.C.A. § 1151 for an autoimmune deficiency disorder must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for polycystic fibroid disease is denied.

Compensation under 38 U.S.C.A. § 1151 for claimed additional disability of a heart disorder, claimed as caused by lack of care at VA following a March 2000 heart catheterization or use of radiation during VA treatment, is denied.  

Compensation under 38 U.S.C.A. § 1151 for claimed additional disability of residuals of a stroke, claimed as caused by lack of care at VA following a March 2000 heart catheterization or use of radiation during VA treatment, is denied.  

Compensation under 38 U.S.C.A. § 1151 for claimed additional disability of an autoimmune deficiency disorder, claimed as caused by use of radiation during VA treatment, is denied.  


REMAND

Compensation under 38 U.S.C.A. § 1151 for Polycystic Fibroid Disease

In June 2012, the Board, in pertinent part, remanded the issue of compensation under 38 U.S.C.A. § 1151 for polycystic fibroid disease to afford the Veteran a VA examination.  Following completion of the remand instructions, the AOJ was directed to readjudicate the claim and, if any of the issues on appeal remained denied, to issue the Veteran and representative a supplemental statement of the case and allow appropriate time for response.  

The November 2013 supplemental statement of the case does not list the issue of compensation under 38 U.S.C.A. § 1151 for polycystic fibroid disease or anything that can be considered a readjudication of the issue by the AOJ.  See Stegall,	 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries, 22 Vet. App. 97.  This issue must be remanded so that the above-noted evidence is appropriately addressed in a supplemental statement of the case.  

Increased Rating for Eczema with Nodular Prurigo

In June 2012, the Board, in pertinent part, remanded the issue of an increased (compensable) rating for eczema for a VA examination to assist in determining the current severity of the service-connected eczema.  The July 2013 VA examiner diagnosed the Veteran with eczema and prurigo and noted that, upon examination, the eczema affected less than 2 percent and the prurigo nodularis affected less than 1 percent of the Veteran's unexposed body surface with no involvement of the exposed body surface at that time.  

The VA examiner noted that the Veteran's skin disorders did not cause scarring or disfigurement of the head, face, or neck, but did not comment as to whether the skin disorders cause scarring on other parts of the body.  VA treatment records dated throughout the period on appeal note scarring from previous skin lesions.  See e.g., November 2012 and January 2013 VA treatment records (noting skin lesions with multiple scars from prior lesions).  In a June 2011 written statement, the Veteran also contended that she had a significant number of scars, including deep scars that limit motion due to inability to wear prosthetics on the left leg, foot, left hand, and wrist, as residuals of the service-connected skin disorders.  See also May 2011 written statement (contending color photographs would reveal the extent of the scarring associated with the eczema).  

Further, in the June 2012 remand, the Board directed that, in performing the requested VA examination, the VA examiner should take unretouched color photographs to allow for a better report of the extent of the Veteran's skin disorders.  Review of the July 2013 VA examination report does not reflect that photographs were taken in association with the VA skin examination nor is there any indication that the VA examiner found photographs to be unnecessary in this particular case.  As such, the Board finds that further examination is necessary as there remains some question as to the current severity of the service-connected skin disorders.  

Compensation under 38 U.S.C.A. § 1151 for Status-Post Bilateral Salpingo-Oophorectomy with History of Right Ovary Cyst

In June 2012, the Board, in pertinent part, remanded the issues of compensation under 38 U.S.C.A. § 1151 for status-post bilateral salpingo-oophorectomy with history of right ovary cyst for a VA examination to assist in determining whether the Veteran sustained additional disability caused by VA treatment in caring for her right ovary cyst over the years and February 2009 removal of both ovaries fallopian tubes that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or due to the failure to exercise the degree of care that would be expected of a reasonable health care provider.  

The July 2013 VA examiner noted that the Veteran underwent a dilation and curettage with hysteroscopy for post-menopausal bleeding in 2006 and 2009.  The VA examiner noted that, as the Veteran was post-menopausal, a useful part of the uterus was not moved.  The VA examiner noted that the ovaries and fallopian tubes were removed bilaterally in 2009, which was reasonable given the Veteran's wishes, the clinical history, and the findings at that time and, because the Veteran was already in menopause at that time, removal of the fallopian tubes and ovaries did not affect fertility.  The VA examiner opined that there was no evidence of carelessness, negligence, lack of proper skill, error in judgement, or any other similar instance of fault on the part of the facility furnishing care and that removal of the ovaries and fallopian tubes in 2009 was understood, accepted, and appropriate. 

The VA examiner did not opine as to whether the removal of the ovaries and fallopian in 2009 were (1) due to the failure to exercise the degree of care that would be expected of a reasonable health care provider in administering care for ovarian disorders, (2) a risk that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided, or (3) a risk that a reasonable health care provided would have disclosed in the connection with the informed consent procedures for the care provided by VA for the ovarian disorders.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to whether removal of the ovaries and fallopian in 2009 was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment for the ovarian disorders or due to the failure to exercise the degree of care that would be expected of a reasonable health care provider.  McLendon, 20 Vet. App. at 83-86.

Compensation under 38 U.S.C.A. § 1151 for Scars 

In June 2012, the Board, in pertinent part, remanded the issue of compensation under 38 U.S.C.A. § 1151 for scars all over the body for a VA examination to assist in determining whether the Veteran sustained additional disability of scars related to a lack of care by VA professionals in not prescribing antibiotics in treating the skin disorders or a staph infection caused by a VA skin biopsy that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or due to the failure to exercise the degree of care that would be expected of a reasonable health care provider.  

At the July 2013 VA examination, the Veteran indicated that she was only claiming two scars on the anterior chest and left lower leg as caused by skin biopsies performed at VA.  The Veteran reported that the scar on her anterior upper chest became infected.  The Veteran specifically stated that she was not claiming the other scars on her body as they do not have to do with VA treatment such as old wounds on legs and old burns on arms.  As such, the VA examiner did not provide an opinion as to whether any scars were related to a lack of care by VA professionals in not prescribing antibiotics in treating the service-connected skin disorders.

The July 2013 VA examiner noted that the two biopsy scars were small, smooth, and superficial appearing.  The VA examiner opined that the scars do not constitute a disability caused by any fault on the part of the VA facility providing care, treatment, or examination.  The VA examiner noted that infections are well-known to occur after skin biopsies under the best circumstances.  The VA examiner opined that the Veteran's scars appeared consistent with routine skin biopsies and their appearance did not suggest any failure or improper treatment and is not consistent with a bad or adverse result.  The VA examiner noted that the scars were normal-looking scars that occur with skin biopsies or whenever there is a superficial cut in the skin and opined that the claimed infection did not appear to have worsened the final healed appearance of the scars.

The VA examiner did not opine as to whether the claimed biopsy scars (or the claimed scars associated with the service-connected skin disorders) were (1) due to the failure to exercise the degree of care that would be expected of a reasonable health care provider, (2) a risk that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided, or (3) a risk that a reasonable health care provided would have disclosed in the connection with the informed consent procedures.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to whether claimed scars were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment or due to the failure to exercise the degree of care that would be expected of a reasonable health care provider.  McLendon, at 83-86.

Further, VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  VA treatment records reflect that skin biopsies were performed in August 2010 and October 2011.  While the VA treatment records note that consents for the biopsies were obtained (see August 2010 and October 2011 VA treatment records), the informed consent forms have not been associated with the claims file. 

Service Connection for Right Side Paralysis, 
Compensation under 38 U.S.C.A. § 1151 for Left and Right Side Paralysis, 
Special Monthly Compensation, 
and
 Specially Adapted Housing or a Special Home Adaptation Grant

The August 2014 rating decision, in pertinent part, denied (1) service connection for right side paralysis, (2) compensation under 38 U.S.C.A. § 1151 for left and right side paralysis, (3) special monthly compensation based on the need for regular aid and attendance of another person or housebound status, and (4) specially adapted housing or a special home adaptation grant.  In March 2015 written statement, the Veteran expressed disagreement with the denial of these issues.

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2015).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2015).    

The March 2015 notice of disagreement was properly filed with the AOJ.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues of (1) service connection for right side paralysis, (2) compensation under 38 U.S.C.A. § 1151 for left and right side paralysis, (3) special monthly compensation based on the need for regular aid and attendance of another person or housebound status, and (4) specially adapted housing or a special home adaptation grant for further procedural action.    

Intertwined Issues

As noted in the June 2012 remand instructions, the issues of entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities, TDIU, and automobile and adaptive equipment or adaptive equipment only are inextricably intertwined with the 38 U.S.C.A. § 1151 compensation issues on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of these issues must, therefore, be deferred until the intertwined issues are either resolved or prepared for appellate consideration. See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the issues of service connection for right side paralysis, compensation under 38 U.S.C.A. § 1151 for polycystic fibroid disease, scars of the face, neck, arms, hands, back, and legs, status-post bilateral salpingo-oophorectomy with history of right ovary cyst, left side paralysis, and right side paralysis, and entitlement to special monthly compensation based on the need for regular aid and attendance of another person or housebound status, specially adapted housing or a special home adaptation grant, automobile and adaptive equipment or for adaptive equipment only, a TDIU, and a 10 percent rating based on multiple noncompensable, service-connected disabilities are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a statement of the case that addresses the issues of (1) service connection for right side paralysis, (2) compensation under 38 U.S.C.A. § 1151 for left and right side paralysis, (3) special monthly compensation based on the need for regular aid and attendance of another person or housebound status, and (4) specially adapted housing or a special home adaptation grant.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  The AOJ should obtain and associate with the record all informed consent forms (including any written signed consent form(s)) from the August 2010 and October 2011 skin biopsies.  If no consent form(s) (written or otherwise) can be located, this information should be documented.

3.  Then, schedule a VA examination(s) to assist in determining the current severity of the service-connected eczema with prurigo.  The VA examiner should review the evidence associated with the record.  The VA examiner should identify the nature, frequency, and severity of all current manifestations, to include residual scars, of the service-connected skin disorders.  All indicated tests and studies, to include taking unretouched color photographs, should be conducted as deemed necessary by the examiner to properly evaluate the skin disorders.

4.  Then, arrange for the claims file to be reviewed by the VA examiner who prepared the July 2013 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the report.  An examination is not required unless it is determined that another examination is needed to provide the required opinions.  The VA examiner should review the claims folder and then offer the following opinions with support rationale:

A)  Status-post Bilateral Salpingo-Oophorectomy

As part of the VA treatment of the ovaries prior to the February 2009 bilateral salpingo-oophorectomy with removal of both ovaries and fallopian tubes, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

If there is additional disability (including removal of both ovaries and fallopian tubes) following VA treatment for ovarian disorders, was the additional disability a risk that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided?

If there is additional disability (including removal of both ovaries and fallopian tubes) following VA treatment for ovarian disorders, was the additional disability a risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures for the care provided by VA in administering care for ovarian disorders?

B) Biopsy Scars 
   
As part of the August 2010 and October 2011 skin biopsies, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

If there is additional disability (including scars) following the August 2010 and October 2011 skin biopsies, was the additional disability a risk that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided?

If there is additional disability (including scars) following the August 2010 and October 2011 skin biopsies, was the additional disability a risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures?

5.  Then, readjudicate the remaining issues on appeal.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  AOJ should readjudicate the issue of compensation under 38 U.S.C.A. § 1151 for polycystic fibroid disease that was not listed on the November 2013 supplemental statement of the case. 

The pending claims of entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities, TDIU, and automobile and adaptive equipment or adaptive equipment only are inextricably intertwined with the 38 U.S.C.A. § 1151 compensation issues on appeal; therefore, consideration of these issues must be deferred until the intertwined issues are either resolved or is prepared for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


